Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-10 are pending and the subject of this NON-FINAL office action.  This is the first action on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Fantasia et al., A highly specific q-RT-PCR assay to address the relevance of the JAK2WT and JAK2V617F expression levels and control genes in Ph-negative myeloproliferative neoplasms, Ann Hematol. 2014 Apr;93(4):609-16. doi: 10.1007/s00277-013-1920-0. Epub 2013 Oct 31, in view of White et al., A certified plasmid reference material for the standardisation of BCR-ABL1 mRNA quantification by real-time quantitative PCR, Leukemia. 2015 Feb;29(2):369-76. doi: 10.1038/leu.2014.217. Epub 2014 Jul 18 and Beillard et al., Evaluation of candidate control genes for diagnosis and residual disease detection in leukemic patients using 'real-time' quantitative reverse-transcriptase polymerase chain reaction (RQ-PCR) - a Europe against cancer program, Leukemia. 2003 Dec;17(12):2474-86. doi: 10.1038/sj.leu.2403136.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar vector design of White to the two-vector allele-burden system of Fantasia in order to detect allele burden in leukemia patients using internationally-accepted internal standards which are stable, and allow precise and consistent results with a reasonable expectation of success.
As to claim 1, Fantasia teaches to detect mutant allele burden (Abstract) by providing a first plasmid that includes an internal control sequence derived from the target gene (“For each sample, the ABL1, B2M, and GUSB copy numbers were determined by using standard endogenous plasmid controls (FusionQaunt® Standards Ipsogen, Qiagen), according to the manufacturer’s instructions and in accordance with the Europe Against Cancer (EAC) network [Beillard et al.]” and “To obtain reference curves, standard plasmids were manufactured to contain JAK2WT or JAK2V617F cDNA sequences”; pg. 611, col. 1 and pg. 610, col. 2); providing a second plasmid that includes the internal control sequence (id.); subjecting genomic DNA of the subject to a first quantitative polymerase chain reaction using a reaction mixture containing a mutant allele-specific primer pair and a first detectable probe for detecting the mutant allele sequence, and an internal control sequence-specific primer pair and a second detectable probe for detecting the internal control sequence, so as to measure a mutant allele expression level of the target gene (allele-specific qPCR; pg. 610, col. 2 – pg. id.).
As to claim 2, the length of the WT and mutant sequences are “substantially identical” (id.).
As to claims 6-10, Fantasia teaches Jak2 V617F (id.).
Fantasia not explicitly teach plasmid vectors with both internal standard/control sequence and target sequence (e.g. WT or mutant sequence), herein referred to as “multitarget plasmid.”  However, Fantasia states “To obtain reference curves, standard plasmids were manufactured to contain JAK2WT or JAK2V617F cDNA sequences,” then states “For each sample, the ABL1, B2M, and GUSB copy numbers were determined by using standard endogenous plasmid controls (FusionQaunt® Standards Ipsogen, Qiagen), according to the manufacturer’s instructions and in accordance with the Europe Against Cancer (EAC) network [Beillard et al.].”  Beillard teaches separate plasmid/vectors for internal controls (Fig. 1, for example).  Yet, Beillard also demonstrates that the control sequences ABL1, B2M, and GUSB were standard control sequences regularly used in PCR-based allele burden detection in leukemia with Jak2 V617F to provide standard curves.
  To this end, another similar allele-burden test for leukemia was BCR-ABL1, which was a known substitute for Jak2 V617F.  White teaches vectors for PCR-based both mutant target BCR-ABL and control sequences ABL1, GUSB and BCR for standard curves in accordance with Beillard (Abstract and Fig. 1).  This multitarget plasmid offers inter-unit heterogeneity and stability and “distributed worldwide by the Institute for Reference Materials and Measurements (Belgium) and its authorised distributors” (Abstract).  “The aim of this study was to develop an internationally accepted plasmid certified reference material (CRM) that includes BCR–ABL1 and the three most commonly used CGs (ABL1, BCR and GUSB) to help calibrate all measurements of residual disease in CML, and in particular, levels of deep MR” (pg. 370, cols. 1-2). A skilled artisan would have been motivated to substitute standard, familiar Jak2 V617F for BCR-ABL1 in the multitarget plasmid of White according to the teachings of Fantasia, which was a known allele-burden marker just like BCR-ABL1.  Alternatively, a skilled artisan would have been motivated to apply the familiar multitarget plasmid principle of White to the detection of allele burden using Jak2 as in Fantasia.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute Jak2 V617F for BCR-ABL1 in the multitarget plasmid of White according to the teachings of Fantasia to utilize internationally-accepted standards with inter-unit heterogeneity and stability with a reasonable expectation of success.

Claims 3-5 is rejected under 35 U.S.C. § 103 as being unpatentable over Fantasia, White and Beillard, in further view of Zapparoli et al., Quantitative threefold allele-specific PCR (QuanTAS-PCR) for highly sensitive JAK2V617F mutant allele detection, BMC Cancer 13, 206 (2013). https://doi.org/10.1186/1471-2407-13-206.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar blocking oligos for allele-specific detection to prevent unwanted amplification with a reasonable expectation of success.
As to claim 1, Fantasia, White and Beillard teach the elements claims 1 as explained above.
Fantasia, White and Beillard do not explicitly teach blocking oligonucleotide such as dideoxy block at 3’-end.
  However, Zapparolli demonstrates that dideoxy 3’ blocking oligos in allele-specific detetcion of jak2 V617F for allele-burden was standard procedure.  Specifically, Zapparolli teaches “a 3′dideoxy blocker to suppress false-positive amplification from the wild-type template” in Jak2 V617F allele-burden detection (Abstract and pgs. 4, 9, 10 & 11).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar dideoxy 3’ blocking oligos to the jak2 V617F allele-burden detection of Fantasia, White and Beillard to prevent unwanted amplification with a reasonable expectation of success.

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON A PRIEST/Primary Examiner, Art Unit 1637